DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group I, drawn to an implantable tissue repair device, in the reply filed on July 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2021. 
Specification
The title of the invention is not indicative of the invention to which the elected claims are directed.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In particular, the method and apparatus claims have been withdrawn.
The disclosure is objected to because of the following informalities: on page 51, line 1, of the filed specification, “frame work 216” should be “framework 516”.  Appropriate correction is required. 
Claim Objections
Claim 1 is objected to because of the following informalities: in line 1, the claim uses a semi-colon rather than a colon.  Appropriate correction is required.
Claims 2-4, 8, 10, 13 and 19 are objected to because of the following informalities: a comma is missing between the claim number [indicating claim dependence] and the body of the claim.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11-13 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 4-8 depend from claim 3.
Claim 4 recites the limitation “the fibres” in line 1. There is lack of antecedent basis for this limitation in the claim.
Claim 4 recites the limitations “the fibre network or layer” in lines 1-2.  Claim 4 depends from claim 3, which requires a “fibre network such as a fibre layer” (which itself is indefinite, 
Claim 4 the proper Markush group wording is “selected from the group consisting of”. … A, B, and C.  However, the current claim does not use the terms “the group consisting of” and uses a combination of conjunctions including “and” “or” and “and/or” in lines 3-4.  Improper use of conjunctions in a Markush group makes the claim indefinite. MPEP 2117.
Claim 5 recites the limitation “the outside” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the back surface” in line 2. There is lack of antecedent basis for this limitation in the claim. Claim 6 does not depend from claim 2, which recites “a back surface”.
Claim 7 depends from claim 6, which depends from claim 5.  Thus, claim 7 incorporates the limitations of claim 5. Claim 7 recites the limitation “a plurality of threads” in line 1. It is unclear if these are the same or different from “a plurality of threads” recited in claim 5, line 1.
Claim 11 depends from claim 9.  Claim 9 recites the limitation “… or fibre layer”. Claim 11 recites the limitation “a layer of fibres”. It is unclear if this is the same or different layer of fibers of each anchoring element.  Claim 12 depends from claim 11.
Claim 11 recites the limitation “the free, distal end” in line 2. There is lack of antecedent basis for this limitation in the claim. Claim 12 depends from claim 11.
Claim 13 is unclear because it does not form a proper Markush grouping. The claim recites “at least one material selected from… A, B, or C”. A proper Markush grouping should selected from a group consisting of…. A, B, and C”.  MPEP 2117.  Claim 13 appears to confusingly use more than one conjunction.
Claim 22 recites the limitation “the pores” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim 23 depends from claim 21. Claim 21 recites “the body and/or anchoring elements comprise at least one porous surface”. Claim 23 recites the limitation “the or each porous surface”. In the alternative “the porous surface” it is unclear which porous surface is being referenced. The porous surface of the body? The anchoring elements?
Claim 24 recites the limitation “the thickness of the body” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13-14, 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodorek et al. U.S. publication no. 2007/0179607 A1 (“Hodorek-1”).
Regarding claim 1, Hodorek-1 discloses an implantable tissue repair device (10 or the like), comprising: a body (12) comprising a biocompatible hydrogel (e.g., see at least paragraphs [0016], [0020], [0029], etc.); and a plurality of tissue anchoring elements (200- also note last sentence of paragraph [0030], which states “…pegs 200 may each be used singly as the only form of fixation for the implant 10 to the bone 18 or in any combination of fasteners”) projecting from the body (e.g., see at least figure 1; and paragraphs [0024]-[0025] and [0033]); wherein the 
Regarding claim 2, Hodorek-1 discloses the device (10 or the like) comprising a front surface (i.e., “bearing surface”- 14) and a back surface (i.e., “bone interface” -16), and wherein the anchoring elements (200 or the like) are located on the back surface (“bone interface”-16), and projecting therefrom (e.g., see at least figures 1 and 4; paragraphs [0024] and [0033]).
Regarding claims 3-4, Hodorek-1 discloses the body (12) comprises at least one fibre network, such as a fibre layer (e.g., see at least figure 1; wherein option 1: fibre network/layer as found in paragraphs [0017]-[0018] describing inclusion of substrate that may be a ‘hydrogel’ paragraph [0018], line 3, including a layer or network [woven, etc.- paragraph [0017], last 2 lines] formed of fibres of alginate, collagen and derivatives or mixtures of claimed materials --paragraphs [0016], etc.- and/or option 2: paragraphs [0021], [0023], [0029], etc. describing inclusion of a fibre network/layer included for enhancing rigidity of hydrogel implant body and anchors 200- see at least paragraph [0033]).  Also note the fibre layer(s) as discussed in Mansmann applied in 103 rejections below.
Regarding claims 5 and 6, Hodorek-1 discloses one or a plurality of ‘threads’ (option 1: including elongated material segments woven to form porous bone contacting surface of substrate layer- see at least paragraphs [0017]-[0018], etc.; and/or option 2: elongated fibre portion or the like, including those forming at least one of hook and loop fastener 150-including paragraphs [0030] and [0032] and fibre barbs 100- including paragraph [0031], etc.) are ‘stitched’ [i.e., provided together as ‘joining’ a network of fibres together through the hydrogel 
Regarding claim 8, Hodorek-1 discloses at least one fibre or fibre network or layer of the body extends into each anchoring element (200) (e.g., see at least paragraph [0033], etc.).
Regarding claim 9, Hodorek-1 discloses each anchoring element comprises its ‘own’ fibre network or fibre layer (e.g., see at least paragraph [0033], which describes each anchoring element as including a fibre network or fibre layer).  Note that the broad scope of claim 9 is currently anticipated by Hodorek-1 as each anchoring element 200 including a fibre network or layer therein may be delineated in such a way that it is said to have its ‘own’ fibre network or layer that does not belong to the fibre network or layer that is delineated as forming a portion of a fibre layer in the body or other of the plurality of anchoring elements 200. The claim scope does not narrowly describe how individual layers may be oriented and spaced from one another. Additionally, because each protruding anchoring element 200 is spaced from another in its individual bone hole, each anchoring element is said to generally have its ‘own spaced’ fibre network or layer [e.g., as compared to spaced adjacent anchoring elements].  Also note the fibre layers [plural] as discussed in Mansmann applied in 103 rejections below, including the use of two or more layers of fabrics as taught and/or suggested in paragraphs [0049], [0099], [0153], etc. of Mansmann.
Regarding claim 10, Hodorek-1 discloses the body (12) of the device (10) comprises at least one layer of fibres (option 1: fibre network/layer as found in paragraphs [0017]-[0018] describing inclusion of woven substrate or the like that may be a fibre formed of fibrous materials alginate, collagen and derivatives or mixtures of claimed materials- see at least and/or option 2: paragraphs [0021], [0023], [0029], etc. describing inclusion of a fibre network/layer included for enhancing rigidity of hydrogel implant body and each anchoring element comprises at least one ‘separate layer’ of fibres (paragraphs [0033]).  Similar with discussion under claim 9 rejection (see above), each fibre network or layer may be delineated in various ways such that two ‘separate’ layers of fibres may be identified. The claim does not positively and narrowly describe any alleged differences forming the ‘separate layers’. Also note the fibre layers as discussed in Mansmann applied in 103 rejections below, including the use of two or more layers of fabrics as taught and/or suggested in paragraphs [0049], [0099], [0153], etc. of Mansmann.
Regarding claim 11, Hodorek-1 discloses a layer of fibres in each anchoring element is located at [e.g., when present in the entire length of the anchoring element] or ‘towards’ [e.g., in the body heading down into projecting anchoring elements ‘toward’ a free end] a free, distal end of the anchoring element (e.g., see at least paragraph [0033], figure 4, etc.).
Regarding claim 13, Hodorek-1 discloses the hydrogel comprises at least one material selected from the group consisting of gelatin, alginate, collagen, and derivatives of the claimed materials (e.g., see at least paragraph [0016]).
Regarding claim 14, Hodorek-1 discloses at least part of the body and/or anchoring elements is porous (e.g., see at least paragraphs [0019], etc.).
Regarding claim 17, Hodorek-1 discloses the porous part of the body and/or anchoring elements comprises an open porous network (e.g., see at least paragraphs [0017]-[0019]).
Regarding claim 18, Hodorek-1 discloses the hydrogel in the body and/or anchoring elements is cross-linked (e.g., see at least paragraphs [0016] and [0020]).
Regarding claim 21, Hodorek-1 discloses the body and/or anchoring elements comprise at least one porous surface (see at least paragraphs [0017]-[0019], etc.).
Regarding claim 22, Hodorek-1 discloses the body and/or anchoring elements is porous, and the pores of the at least one porous surface communicate with pores within the body and/or anchoring elements (e.g., see at least paragraphs [0017]-[0019], etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al. U.S. publication no. 2007/0179607 A1 (“Hodorek-1”) in view of Mansmann et al. U.S. publication no. 2007/0224238 A1 (“Mansmann”).
Regarding claims 5 and 6, in addition or in the alternative to the above rejection of Hodorek and for at least the reasons described with regard to dependent claim 7 below, Hodorek in view of Mansmann teaches stitching of fibres in a body of a hydrogel implant substantially as claimed.
Regarding claim 7, as described supra, Hodorek-1 discloses the device substantially as claimed.  Hodorek-1 is silent regarding the plurality of threads are ‘woven’ between the anchoring elements to form a network substantially as claimed.  
In the same field of endeavor, namely hydrogel cartilage implants, Mansmann teaches an implant comprising a plurality of threads (elongate fibers) (e.g., see at least paragraphs [0045]-[0046], and as described throughout), wherein the threads are woven between reinforcing fibers 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using threads woven between the anchoring elements to form a network in the invention of Hodorek-1, as taught and/or suggested by Mansmann in order to provide a 3D array that provides controlled resistance and strength to the hydrogel device with predictable results and a reasonable expectation of success.
Regarding claim 12, as described supra, Hodorek-1 discloses the invention substantially as claimed.
Hodorek-1 is silent regarding the anchoring elements include at least one thread, stitched through the layer of fibres, and which extends into the anchoring elements and/or is stitched to at least one fibre layer of the body substantially as claimed.
In the same field of endeavor, namely hydrogel cartilage implants, Mansmann teaches at least one thread, stitched through a layer of fibres in order to provide a 3D array that provides controlled resistance and strength to the hydrogel device.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try providing layers of fibres connected by at least one thread stitched through the fibre layers in anchoring elements and/or the body of the device of Hodroek-1, as taught and/or suggested by Mansmann, in order to provide a 3D array that provides controlled resistance and strength to the hydrogel device with predictable results and a reasonable expectation of success.

Claims 15-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al. U.S. publication no. 2007/0179607 A1 (“Hodorek-1”).
Regarding claims 15 and 16, as described supra, Hodorek-1 discloses the invention substantially as claimed.  Hodorek-1 further teaches that it is within the level of ordinary skill in the art at the time of the effective filing date of the claimed invention to select a porosity as desired for a particular use (e.g., see at least paragraph [0019], etc.). 
Hodorek-1 is silent regarding the porosity is specifically at least 25% or more porosity by volume (claim 15) or the porous part of the body and/or porous anchoring elements comprises between 65% and 95% porosity by volume (claim 16) substantially as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also, see MPEP 2144.04.
In light of the suggestion of Hodorek to do so and the fact that the claimed ranges are within the workable ranges for the art, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the porosity such that the porous part of the body and/or porous anchoring elements comprises at least at least 25% or more porosity by volume (claim 15) or the porous part of the body and/or porous anchoring elements comprises between 65% and 95% porosity by volume (claim 16) as an obvious matter of design choice with predictable results and a reasonable expectation of success. 
Regarding claim 24, as described supra, Hodorek-1 discloses the invention substantially as claimed.  Hodorek further discloses selection of optimum sizing of features of the device is within the level of ordinary skill in the art at the time of the invention and based on the desired fit 
Hodorek-1 is silent regarding the anchoring elements have a length of approximately 75%, 65%, 50%, 33% or 25% of a thickness of the body substantially as claimed.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also, see MPEP 2144.04.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the anchoring elements with a length of approximately 75%, 65%, 50%, 33% or 25% of a thickness of the body in order to optimize the sizing to fit a particular patient (dependent on age, gender, sex, species, etc.) and surgical application (dependent at least on anatomical implant device type, etc.) as an obvious matter of design choice based at least in part on Hodorek-1’s suggestion to optimize the size of the implant features as a matter of design choice with predictable results and a reasonable expectation of success.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al. U.S. publication no. 2007/0179607 A1 (“Hodorek-1”) in view of Zussman et al. U.S. publication no. 2015/0105863 A1 (“Zussman”).
Regarding claims 19 and 20, as described supra, Hodorek-1 discloses the invention substantially as claimed.
Hodorek-1 is silent regarding the hydrogel is further cross-linked to the fibres(s) (claim 19) or the hydrogel in the anchoring elements comprises threads and cross-linking, and the hydrogel in the body comprises cross-linking (claim 20) substantially as claimed.
In the same field of endeavor, namely tissue substitutes (e.g., paragraph [0003]), Zussman teaches a hydrogel is cross-linked to fibres(s) (claim 19) or the hydrogel comprises threads and cross-linking, and the hydrogel in a device body comprises cross-linking to control material properties of the resultant device (e.g., see at least paragraph [0058], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try further crosslinking the hydrogel to the fibres(s) (claim 19) or the hydrogel in the anchoring elements comprises threads and cross-linking, and the hydrogel in the body comprises cross-linking in the invention of Hodorke-1, as taught and/or suggested by Zussman, in order to optimize and/or control the material properties of the device for a particular tissue implant application with predictable results and a reasonable expectation of success.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al. U.S. publication no. 2007/0179607 A1 (“Hodorek-1”) in view of Mann et al. U.S. publication no. 2009/0171467 A1 (“Mann”).
Regarding claim 23, as described supra, Hodorek-1 discloses the invention substantially as claimed.
Hodorek-1 is silent regarding the or each porous surface is mineralized substantially as claimed.
In the same field of endeavor, namely cartilage implants, Mann teaches a mineralized surface of an implant device used for optimizing integration of the implant (e.g., see at least paragraphs [0042], [0088], [0137] and [0141] and claim 29, etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try mineralizing the surface of the or each porous surface of Hodorek-1, as taught and/or suggested by Mann, in order to optimize integration of the implant with predictable results and a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-12 and 26 of copending Application No. 16/615,731 (reference application); and 
Claims 1-22 of copending Application No. 16/614,598 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the reference applications are broader than the claims of the present application in some regards and narrower in others. With regard to those limitations making the reference application claims narrower than the present application claims, species anticipates genus. Moreover, those features making the claims of the present application narrower than the invention claimed by the reference application claims, such features are known based on the above applied prior art and do not constitute 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hodorek U.S. publication no. 2007/0100450 A1 (“Hodorek-2”) discloses an invention that anticipates at least independent claim 1, including features of tethers 40 that may be integrally formed from the same plastic as the body 20, which is formed from a hydrogel material (e.g., see at least paragraph [0030]). See at least paragraphs [0024], etc.  Also see description for fabric reinforcements 22, 24.
Mansmann U.S. publication no. 2018/0289493 A1 discloses an invention that anticipates at least independent claim 1.  See at least figures 8-9 and paragraphs [0006], [0022]-including incorporation by reference-, [0024], [0046], [0113], [0117], [0131], etc.
Ganz et al. U.S. publication no. 2014/0277451 A1 (“Ganz”) teaches, among other things, suture loops (452) connecting reinforcing fibers (438) and bone to hydrogel implant (e.g., paragraph [0052], figures 23-28, etc.).
McCullen et al. U.S. patent no. 10,034,755 teaches a meniscus implant with 3D reinforcement (figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774